Name: Commission Regulation (EEC) No 2797/88 of 8 September 1988 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 88No L 250/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2797/88 of 8 September 1988 fixing the aid for soya beans HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 271 1 /88 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2711 /88 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation , 1 . The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed in the Annex. 2. In cases of advance fixing of the aid the amount shall however be confirmed or altered with effect from 9 September 1988 to take account, where appropriate, of the effects of application of the system of maximum guaran ­ teed quantities for soya seed . Article 2 This Regulation shall enter into force on 9 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6. 1985, p. 15 . (2) OJ No L 197, 26. 7 . 1988, p. 11 . (A OJ No L 241 , 1 . 9 . 1988 , p. 58 . 9 . 9 . 88 Official Journal of the European Communities No L 250/23 ANNEX Aid for soya beans (') (Ecu/we kg) ] Seed harvested in Spain Portugal ¢ another Member State Seed processed in :  Spain 0,000 22,327 22,327  Portugal 12,141 0,000 22,327  another Member State 12,141 22,327 22,327 (') Subject to the reduction resulting from the maximum guaranteed quantities system.